
	

115 SRES 121 IS: Designating April 11, 2017, as the “National Birthday of the U.S. Navy Submarine Force”.
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative day, April 4), 2017
			Mr. Murphy (for himself and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating April 11, 2017, as the National Birthday of the U.S. Navy Submarine Force.
	
	
 Whereas, for 117 years, the broad strategic and tactical advantages created by the submarine force of the Navy (referred to in this preamble as the Submarine Force) have enhanced the national security of the United States through undersea missions;
 Whereas, over the course of the last 11 decades, the submarines of the Navy have advanced through 4 generations;
 Whereas the Navy first acquired a commissioned submarine, the USS Holland (SS–1), on April 11, 1900;
 Whereas the first generation submarines of the Navy rapidly evolved from small, limited-capability submersibles to a dominant force in naval warfare;
 Whereas the second generation submarines of the Navy, defined by the heroes of World War II, made a decisive difference in a war in which control of the sea was crucial;
 Whereas the third generation submarines of the Navy, defined by the Cold War and the use of nuclear power, helped prevent a nuclear world war and secured the interests of the United States;
 Whereas the modern, fourth generation submarines of the Navy use long-range sensors and weapons to stay ahead of global threats and preserve freedom of navigation in the global maritime environment;
 Whereas, in 2017, the Submarine Force consists of 52 attack, 14 ballistic missile, and 4 guided missile submarines that enable the Navy to win wars, prevent conflicts, and defeat threats posed by terrorists;
 Whereas, throughout the history of the Submarine Force, the 1 constant has been the tremendous character, courage, and dedication of the men and women who maintain, equip, and train and fight in the submarines of the Navy; and
 Whereas April 11, 2017, marks the 117th birthday of the Submarine Force and is an appropriate date to designate as the National Birthday of the U.S. Navy Submarine Force: Now, therefore, be it
		
	
 That the Senate— (1)designates April 11, 2017, as the National Birthday of the U.S. Navy Submarine Force; and
 (2)acknowledges the critical role that the men and women of the submarine force of the Navy fulfill in defending the United States.
			
